The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2017/010366, as interpreted by the English language equivalent Nagashima et al. 2018/0200703.
	Nagashima et al. teach a hydrosilylation reaction catalyst as be seen in para. 97 and on.  Specifically note that M can be cobalt (paragraph 107).  The catalyst is the reaction product of a metal compound in para. 99 and at least one ligand selected from isocyanide ligand and the silicon containing ligand in para. 102.  See also paragraph 216.  Note for instance that the preferred silicon ligands found in para. 189 meet the R1-3 Si group in claimed formula (1).  
	Of particular relevance to this rejection please see the working examples such as that found in paragraph 498 (30).  This reacts a cobalt salt with isocyanide and a hydro-silane.  Note that these components are reacted at room temperature for 1 hour.  See also paragraph 525.  
	While this does not specifically show the complex of claim 1 this is the same reaction by which the complex of claim 1 is prepared.  See for instance instant claim 7.  Thus if the reaction process in the prior art is the same as that in claim 7, it follows that the product, the complex of claim 1, will inherently be the same.  Note that paragraph 525 specifically uses a cobalt carboxylate, meeting claim 8.  

	For claim 2, see the silanes used in the examples referenced above as well as paragraph 189.
	For claim 3 see the ligands disclosed in paragraph 225.
	For claims 4 to 6 note that the catalyst are used in a hydrosilylation reaction, as noted in the abstract as well as in the working examples referenced above.

The above rejection is maintained from the previous office action as applicants’ traversal is not persuasive.  Applicants’ reference to Comparative Examples 1 to 4 in their response is confusing.  These examples do not show or even suggest that the catalysts in Nagashima et al. are different from that claimed.  Comparative Example 1 is a cobalt dimer that has nothing to do with catalyst in Nagashima et al. Applicants state that the catalysts in Comparative Examples 2 and 3 are similar to the mixture system as Nagashima et al. but the Examiner does not agree as they are not made by the same process as the catalysts in Nagashima et al.  
	Both of these points avoids the crux of the rejection which is the fact that the catalysts in Nagashima et al. appear to be inherently the same as that claimed because they are made by the same reaction mechanism.  Reference to properties of different catalysts prepared by different means has no bearing on this rejection.  
	Applicants state that “the claimed silyl cobalt as recited in claim 1 exhibits differ-ent reaction tendency from the mixture system of Nagashima et al.” but there simply is no evidence to support this position.  The catalysts used in the Comparative Examples are not the same as those prepared by Nagashima et al.  
	For these reasons this rejection is maintained.  

As noted previously, claim 9 is objected to as being dependent on a rejected base claim but containing allowable subject matter.  There is nothing that teaches or suggests this particular cobalt complex as the reactant in the process of claim 9.  Note that this catalyst requires 2 Co and 8 isocyanide ligands.  This is neither taught nor suggested by the prior art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Mgm
8/26/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765